                  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 1 of 20 PageID #: 1
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                              Eastern District of New York

                  In the Matter of the Search of                            )
              (Briefly describe the property to be searched                 )
               or identify the person by name and address)                  )      Case No.   21 MJ 350
           THE PERSON KNOWN AND DESCRIBED AS                                )
          CHRISTOPHER ACEVEDO, ALSO KNOWN AS                                )
          “ESSAY”, DATE OF BIRTH                                            )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           New York
(identify the person or describe the property to be searched and give its location):

      THE PERSON KNOWN AND DESCRIBED AS CHRISTOPHER ACEVEDO, ALSO KNOWN AS “ESSAY”, DATE OF BIRTH




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      DNA Samples




        YOU ARE COMMANDED to execute this warrant on or before                    April 5, 2021        (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
      u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       the Duty Magistrate                   .
                                                                                                (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:           03/22/2021 12:49 p.m.
                                                                                                        Judge’s signature

City and state:              Brooklyn, New York                                                The Hon. Ramon E Reyes,
                                                                                                                Reye Jr.
                                                                                                      Printed name and title
                  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 2 of 20 PageID #: 2
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   21 MJ 350
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 3 of 20 PageID #: 3




NS:JM/DEL
F. #2019R01590

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 – – – – – – – – – – – – – – – – – –X

 IN THE MATTER OF AN APPLICATION                      AFFIDAVIT IN SUPPORT
 FOR A SEARCH WARRANT FOR:                            OF APPLICATION FOR A
                                                      SEARCH WARRANT
 THE PERSON KNOWN AND
 DESCRIBED AS CHRISTOPHER                              No. 21-M-350
 ACEVEDO, ALSO KNOWN AS
 “ESSAY”, DATE OF BIRTH

 – – – – – – – – – – – – – – – – – –X


EASTERN DISTRICT OF NEW YORK, SS:

                Tim Stevens, being duly sworn, deposes and states that he is a Special Agent

with the Federal Bureau of Investigation, duly appointed according to law and acting as such.

                Upon information and belief, there is probable cause to believe that evidence

of violations of Title 18, United States Code, Section 1959(a)(1) (murder-in-aid of

racketeering)—specifically that on or about August 26, 2019, CHRISTOPHER ACEVEDO,

date of birth                     ,1 for the purpose of gaining entrance to and maintaining and

increasing position in the Wood City street gang, an enterprise engaged in racketeering

activity, did knowingly and intentionally murder David Hutchinson, in violation of New




       1 Although this search warrant affidavit and the search warrant itself will be filed
publicly, the government will redact all Personal Identifiable Information (“PII”) of
CHRISTOPHER ACEVEDO from the documents prior to the public filing. Thus, the
government requests that the Court file the unredacted version under seal.
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 4 of 20 PageID #: 4




York Penal Law Section 125.25(1)—will be obtained by the taking, and preserving as

evidence, of a buccal swab sample or blood sample of the defendant.2

                The source for your deponent’s information and the grounds for his

 belief are as follows:3

               1.     I have been a Special Agent with the Federal Bureau of Investigation

(“FBI”) for approximately five years and am currently assigned to the Brooklyn/Queens

Resident Agency, where I am responsible for conducting and assisting in investigations into

the activities of individuals and criminal groups responsible for gang activity and violent

crimes, including murder. I have investigated numerous cases involving DNA evidence.

               2.     I am familiar with the facts and circumstances set forth below from

personal knowledge, my review of the investigative file, my review of video surveillance

footage and crime scene photographs, debriefings provided by cooperating witnesses and

confidential sources, and reports of other law enforcement officers involved in the

investigation. Unless specifically indicated, all conversations and statements described in

this affidavit are related in sum and substance and in part only.

               3.     On March 17, 2021, the Honorable Ramon E. Reyes, Jr., United

States Magistrate Judge, issued a warrant for the defendant CHRISTOPHER


       2  Some of the courts that have addressed the issue have found that obtaining DNA via
saliva is subject to the protections of the Fourth Amendment. See United States v. Nicolosi,
885 F. Supp. 50, 51-56 (E.D.N.Y. 1995) (Glasser, J.); In re Shabazz, 200 F. Supp. 2d 578,
581-85 (D.S.C. 2002). But see United States v. Owens, 2006 WL 3725547, at *6-17
(W.D.N.Y. Dec. 15, 2006) (finding probable cause not necessary for a saliva sample for
DNA from an inmate); In re Vickers, 38 F. Supp. 2d 159, 165-68. (D.N.H. 1998) (permitting
saliva sample by grand jury subpoena).
       3 Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause to search, I have not set forth all of the facts and circumstances
relevant to this investigation.

                                               2
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 5 of 20 PageID #: 5




ACEVEDO’s arrest on the basis of a complaint. (See No. 21-MJ-341). On March 18,

2021, ACEVEDO was arrested pursuant to the federal arrest warrant for the August 26,

2019 murder in-aid-of racketeering of David Hutchinson. ACEVEDO is currently

detained at the Metropolitan Detention Center in Brooklyn, New York.

              4.     As set forth therein, the FBI and other law enforcement agencies

have been investigating the August 26, 2019 homicide of David Hutchinson. Hutchinson

was a member of a Queens, New York based street gang called the SNOW Gang. As set

forth below, the investigation revealed that on August 26, 2019, CHRISTOPHER

ACEVEDO, a member of a rival Queens-based street gang called Wood City, fired

multiple gunshots from a white BMW (the “White BMW”), killing Hutchinson. The

investigation has shown that the shooting was in retaliation for SNOW Gang members’

stealing a chain from a prominent Wood City member and rapper, whose identity is

known to the affiant (“Wood City Member 1”), and boasting about the robbery of the

chain on social media. As set forth below, there is also probable cause to believe that

ACEVEDO shot Hutchinson in order to maintain or increase his leadership position in

Wood City; specifically, that the shooting was retaliation for the disrespect showed to

Wood City and ACEVEDO by SNOW Gang members who taunted Wood City Member 1

and others after the robbery of Wood City Member 1’s gold chain in social media

postings.




                                              3
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 6 of 20 PageID #: 6




       A.     The Wood City Street Gang

              5.      The FBI has been conducting an investigation of Wood City. Based

on information provided by a cooperating witness (“CW-1”)4 and a confidential source

(“CS-1”),5 (a) Wood City members frequently associate with the Bloods street gang and

many Wood City members are also members of the Bloods street gang; (b)Wood City

members also refer to themselves as the “Yellow Tape Boyz,” and use the “Yellow Tape

Boyz” and “YTB” names in music videos, music, and social media to promote the gang

and its members; and (c) Wood City operates in the vicinity of Woodhull Avenue in

Jamaica, Queens, New York.

              6.      Wood City, including its leaders, members and associates, constitutes

an enterprise as defined in Section 1959(b)(2) of Title 18, United States Code, that is, a



       4
               CW-1 is an associate of a set of the Bloods street gang, which this and prior
investigations have shown is a gang with which multiple Wood City members associate.
CW-1 has pleaded guilty to racketeering, narcotics distribution, bank fraud, and firearms
offenses, pursuant to a cooperation agreement with the government, in the hope of receiving
leniency at sentencing. CW-1 also has a prior conviction for robbery. CW-1’s information
has been corroborated by other information and my investigation, including as described
herein, and I believe CW-1’s information to be credible and reliable.
       5
               CS-1 has associated with members of Wood City as well as members of
multiple Bloods sets in Queens, New York. CS-1 has been charged with various
racketeering, drug-trafficking and violence-related offenses, including robbery and firearms
possession. CS-1 has been providing information to law enforcement in the hope of
receiving a cooperation agreement and leniency at sentencing. CS-1 has admitted to
participating in significant gang-related conduct, including to conducting shootings and also
to engaging in fraud-related offenses, including access device crimes, check washing, and
forgery offenses. CS-1 has prior convictions for possession of a firearm and attempted
robbery involving a firearm. CS-1 previously acted as a source for law enforcement in
contemplation of receiving a reduced sentence but committed offenses during the time CS-1
previously provided assistance. CS-1’s information has been corroborated by other
information and my investigation, including as described herein, and I believe CS-1’s
information to be credible and reliable.

                                               4
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 7 of 20 PageID #: 7




group of individuals associated in fact that engages in, and the activities of which affect,

interstate and foreign commerce. According to arrest reports, information from CW-1 and

CS-1, social media reports, and other historical investigations in which I have participated,

the members and associates of the Enterprise have in racketeering activity, including murder

in violation of New York Penal Law, assault in violation of New York Penal Law, and drug

trafficking in violation of various provisions of Title 21, United States Code.

               7.      Based on my training and experience in investigations of violent street

gangs, I know that a gang member who participates in violence directed at rival gangs on

behalf of the gang with which he is associated increases the respect accorded to that member

and Enterprise.

               8.     Based on information provided by CS-1 and my investigation, as well

as prior public news reports, Wood City has been feuding with the SNOW Gang for many

years. CS-1 has advised that Wood City and SNOW Gang frequently target each other’s

members in shootings in Queens, New York.

               9.     Based on information provided by CS-1 and law enforcement’s

investigation, the defendant CHRISTOPHER ACEVEDO was an original member of Wood

City. CW-1 and CS-1 have advised that the defendant goes by the street name “Essay.” CS-

1 has advised that ACEVEDO is the leader of Wood City and that Wood City Member 1 has

held the position of second in command. CS-1 advised that ACEVEDO had been

incarcerated for a significant period of time prior to the events described herein, and that




                                                5
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 8 of 20 PageID #: 8




during that time period,6 another Wood City member whose identity is known to the affiant

was in charge of the gang.

              10.    I have reviewed social media accounts from multiple Wood City

members, including an Instagram account used by the defendant CHRISTOPHER

ACEVEDO. My review of ACEVEDO’s Instagram account also demonstrates that he is

associated with the Enterprise. For example, ACEVEDO is pictured in multiple social media

postings, including in an Instagram profile picture as of October 14, 2019, in Instagram posts

on or about October 4, 2019 and June 5, 2019, and in a video posted on or about October 17,

2018 on YouTube, holding his fingers in the shape of the letter “W.” I know from reviewing

other postings by Wood City members, that the “W” refers to Wood City. ACEVEDO also

frequently uses emojis which, based on my training, experience and participation in the

investigation, are associated with Wood City, including the yellow-and-black striped

barricade (indicating “Yellow Tape Boyz,” another name for Wood City) and the “WC”

emoji (indicating “Wood City”).

              11.    I have also reviewed social media accounts belonging to Wood City

Member 1, who is a prominent music artist, and there is probable cause to believe Wood City

Member 1 is a member of the Enterprise. For example, on or about June 11, 2019, Wood

City Member 1 posted a picture of himself wearing a gold chain with the letters “YTB” and

used the yellow-and-black striped barricade emoji on the post. Based on my training and

experience and participation in this investigation, I believe “YTB” refers to Yellow Tape



       6
              Based on a review of the defendant’s criminal history report, ACEVEDO
pleaded guilty in September 2013 to grand larceny (3rd Degree) in Queens County Supreme
Court. He was incarcerated between approximately May 2013 and February 2018.

                                              6
  Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 9 of 20 PageID #: 9




Boyz, another name for the Enterprise, and that the yellow-and-black striped emoji is

associated with the Enterprise.

       B.     August 26, 2019: SNOW Gang Steals a Gold YTB Chain from
              Wood City Member 1

              12.    Based on information provided by CW-1 and CS-1, on or about August

26, 2019, at approximately 12:00 p.m., multiple members of the SNOW Gang whose

identities are known to the affiant (including “SNOW Gang Member 1” and “SNOW Gang

Member 2”), went to a recording studio in Hillside, Queens, and stole a gold chain with the

letters “YTB” (the “YTB Chain”) from Wood City Member 1. CW-1 and CS-1 advised that

on the day of David Hutchinson’s homicide (i.e., August 26, 2019), they each saw video

posted on social media by SNOW Gang members boasting about the SNOW Gang having

taken a chain that belonged to Wood City Member 1.

              13.    During my investigation, I have reviewed surveillance video from the

exterior of the recording studio where Wood City Member 1 was located on August 26, 2019

that appears to show two SNOW Gang Members chasing Wood City Member 1.

Specifically, at approximately 12:47 p.m. on August 26, 2019, Wood City Member 1 can be

seen leaving the second-floor window of the recording studio and walking onto a red awning

of a barbershop before climbing over a railing on the adjacent building. As he was doing

that, SNOW Gang Member 1 can be seen following Wood City Member 1 out of the window

and appearing to chase him to the next building. SNOW Gang Member 2 briefly looks out

the window and then returns inside. At approximately 12:48 p.m., SNOW Gang Member 2

can be seen entering the building where Wood City Member 1 fled. As described below,




                                              7
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 10 of 20 PageID #: 10




based on information from CS-1, SNOW Gang Member 1 and SNOW Gang Member 2

pulled firearms on Wood City Member 1 and took the YTB Chain.

       C.     August 26, 2019: ACEVEDO Retaliates by Shooting David Hutchinson

              14.    As described below, approximately three hours after the chain

snatching described above, at approximately 3:40 p.m. on August 26, 2019, David

Hutchinson was seated in the driver’s seat of a white 2019 Dodge Charger vehicle parked in

the vicinity of Garden’s Deli, located at 140-14 Springfield Boulevard, Queens, New York,

when the defendant CHRISTOPHER ACEVEDO pulled up next to Hutchinson’s vehicle in

the White BMW vehicle and discharged at least eleven gunshots into the front seat of

Hutchinson’s vehicle.

              15.    Based on my review of surveillance video obtained from Garden’s Deli

showing the deli’s exterior, prior to the shooting, a white 2019 Dodge Charger pulled up in

front of Garden’s Deli. From the surveillance video, it appears that Hutchinson had traveled

to the deli with SNOW Gang Member 1 (who stole the YTB Chain) and another known

member of SNOW Gang, whose identity is known to the affiant (SNOW Gang Member 3).

Just prior to Hutchinson arriving at the deli, the surveillance video shows SNOW Gang

Member 3, wearing a teal-colored shirt running south on Springfield Boulevard and into the

deli. As SNOW Gang Member 3 entered the deli, the security camera footage showed that

the white Dodge Charger being driven by Hutchinson arrived and parked in front of the deli

on Springfield Boulevard. After the white Dodge Charger parked, SNOW Gang Member 1

exited from the rear driver’s door of the vehicle and went around to the rear passenger side of

the vehicle. From the surveillance video, I observed that SNOW Gang Member 1 was

wearing a gold chain around his neck that appeared to have the letters “YTB” on it.

                                              8
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 11 of 20 PageID #: 11




              16.      From crime scene photographs and reports made after the shooting, I

know that Hutchinson was seated in the driver’s seat of the Dodge Charger when he was

killed. A review of surveillance camera footage reveals that, approximately 30 seconds after

the white Dodge Charger parked, a white BMW vehicle pulled alongside the white Dodge

Charger. The driver of the BMW can be observed on video leaning across the front

passenger seat of the BMW and firing a semiautomatic weapon into the Dodge Charger’s

front driver’s seat, where Hutchinson was located. After discharging at least eleven

gunshots, the driver of the BMW can be seen driving south on Springfield Boulevard.

SNOW Gang Member 1 runs out of the rear passenger seat of the white Dodge Charger

gesturing toward the white Dodge Charger and quickly puts a gold chain with the letter

“YTB” under his black T-shirt. Photographs of the shooting by the driver of the white BMW

are set forth below:




                                              9
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 12 of 20 PageID #: 12




              17.    According to NYPD reports, law enforcement officers responded to

911 calls reporting a shooting at Garden’s Deli and found David Hutchinson unconscious in

the front driver’s seat of the Dodge Charger. Hutchinson was transported to Jamaica

Hospital and pronounced dead at approximately 4:18 p.m., having sustained three gunshot

wounds, including one to the torso. The Office of the Chief Medical Examiner for the City of

New York determined that the manner of Hutchinson’s death was homicide.

       D.     The Identification of CHRISTOPHER ACEVEDO as the Shooter

              18.    According to surveillance videos captured near the intersection of

Edgewood Avenue and Springfield Boulevard, which is approximately three blocks from

Garden’s Deli, the white BMW used by the shooter had New York license plate beginning in

“JEE” and ending in “2.” According to NYPD records, a white BMW is registered to a

female individual who I have identified as CHRISTOPHER ACEVEDO’s mother with New

York license plate JEE9052.

              19.    Law enforcement officers obtained video from a location on 119th

Avenue, Jamaica, New York. This location was identified by the NYPD and canvassed for


                                             10
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 13 of 20 PageID #: 13




video footage because it was an area of Queens known to be frequented by Wood City

members. Based on a comparison of the surveillance video footage from August 26, 2019

and known photographs of the defendant CHRISTOPHER ACEVEDO from law

enforcement databases, I identified that ACEVEDO was present at a residential location near

the intersection of Sutphin Boulevard and 119th Avenue in Jamaica, Queens, about forty

minutes prior to Hutchinson’s homicide. That location is approximately 2.5 miles west of

the location where Hutchinson was killed. Surveillance video shows that ACEVEDO

departed the residential location on 119th Avenue approximately 18 minutes before the

shooting in the White BMW. Specifically, at approximately 3:02 p.m. on August 26, 2019,

ACEVEDO was present in front of a residence on 119th Avenue, as shown in the photograph

from surveillance video at an adjacent residence.




                                             11
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 14 of 20 PageID #: 14




              20.    The surveillance video footage further reveals that, at approximately

3:17 pm., the defendant CHRISTOPHER ACEVEDO was again in front of the residence on

119th Avenue, smoking a cigarette. ACEVEDO and a second male individual then went

inside the residence. At approximately 3:20 p.m., ACEVEDO left the residence and walked

onto 119th Avenue, crossing the street. Surveillance video from a residence on the north

side of 119th Avenue shows that ACEVEDO walked to the east behind a white BMW.

ACEVEDO then entered a white BMW vehicle parked on 119th Avenue that is identical in

appearance to the White BMW used to commit the Hutchinson homicide. Among other

things, I recognize the defendant from the maroon-colored top, blue jeans, and black hat he

was wearing. A photograph of ACEVEDO entering the front driver side of the White BMW

approximately 20 minutes before the Hutchinson homicide is set forth below:




              21.    No persons other than the defendant CHRISTOPHER ACEVEDO can

be observed entering the White BMW vehicle before it departs the above location. Two

other individuals, whose identities are known to the affiant and who are both known to be

Wood City members, also can be seen in video surveillance footage entering a white



                                             12
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 15 of 20 PageID #: 15




Mercedes vehicle which was parked several cars in front of the White BMW at

approximately the same time.

              22.     Surveillance video shows that the White BMW (driven by the

defendant CHRISTOPHER ACEVEDO) and the white Mercedes began driving east on

119th Avenue at approximately 3:22 p.m. (in the direction of Garden’s Deli) and traveled

together in an eastbound direction from 119th Avenue toward the location of Garden’s Deli.

Law enforcement officers collected video along the route of the two vehicles traveling in the

direction of the deli. The map below summarizes the location of video surveillance cameras

(notated in yellow) that captured the route taken by ACEVEDO (in red) from 119th Avenue

toward the location of Garden’s Deli. The White BMW vehicle traveled from west (left of

the map) to east (right of the map).




                                             13
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 16 of 20 PageID #: 16




       E.     Following the Murder, ACEVEDO Provides the White BMW to His
              Girlfriend to Hide

              23.    CW-1 has advised that after David Hutchinson’s homicide, a male

individual (“Person A”), whose identity is known to the affiant, was contacted by a female

individual that CW-1 has identified as the defendant CHRISTOPHER ACEVEDO’s

girlfriend (the “Girlfriend”). According to CW-1, Person A stated that (1) ACEVEDO had

provided his car (i.e., the White BMW) to the Girlfriend; and (2) Person A and another

individual whose identity is known to the affiant (“Person B”) then assisted the Girlfriend in

moving the vehicle to a residence in Nassau County, New York, whose location is known to

the affiant (the “Nassau County Residence”).

             24.     Law enforcement officers identified that the Girlfriend was, at the time

of the Hutchinson homicide, employed at a business in Valley Stream, New York.

             25.     On December 29, 2019, law enforcement officers arrested the

defendant CHRISTOPHER ACEVEDO for motor vehicle and other offenses. At the time of

his arrest, law enforcement officers recovered a cellular phone from ACEVEDO, which was

registered to the T-Mobile network, with a phone number ending in 1416 (the “ACEVEDO

Cell Phone”). Records from T-Mobile showed that the cellular phone seized from

ACEVEDO on December 29, 2019 had been active with that number since on or about July

17, 2019. Cell-site records provided by T-Mobile indicate that the ACEVEDO Cell Phone

was present in the vicinity of the location of the Girlfriend’s employer in Valley Stream,

New York, at approximately 5:11 p.m. on August 26, 2019. Specifically, at approximately

5:11 p.m., the ACEVEDO Cell Phone received the call and connected to a cell tower located



                                               14
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 17 of 20 PageID #: 17




near 246th Street and Frances Lewis Boulevard, approximately one-half mile west of the

Girlfriend’s place of employment. Toll records indicate this phone call was between the

ACEVEDO Cell Phone and a number ending in 8499 (the “8499 Number”). Based on police

reports, the Girlfriend provided the 8499 Number as her contact number to law enforcement

on or about July 31, 2019 – approximately three weeks prior to the Hutchinson homicide. As

a result, based on the information provided by CW-1 described above, as well as the cell site

and toll records, among other information, there is probable cause to believe that ACEVEDO

met the Girlfriend near her place of employment at approximately 5:15 p.m. on August 26,

2019 to provide her with the White BMW used in the Hutchinson homicide just over two

hours earlier.

                 26.   Several days after the homicide, on or about August 30, 2019, at

approximately 3:50 p.m., GPS location information maintained by BMW showed that the

White BMW vehicle registered to the defendant CHRISTOPHER ACEVEDO’s mother was

located in the area of the Nassau County Residence. On August 30, 2019, at approximately

6:35 p.m., law enforcement officers traveled to the Nassau County Residence and observed a

vehicle under a car cover parked in the front driveway of a single-family home. At the

location, law enforcement officers interviewed an occupant of the Nassau County Residence

(the “Occupant”), who gave law enforcement officers permission to view the car in the

Nassau County Residence’s driveway under the cover. Law enforcement officers identified

that the vehicle was the White BMW sought in connection with the Hutchinson homicide and

registered to ACEVEDO’s mother. The Occupant gave officers consent to remove the

vehicle and the White BMW was seized by the NYPD.




                                              15
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 18 of 20 PageID #: 18




              27.    Law enforcement officers obtained doorbell camera footage from the

Nassau County Residence where the White BMW registered to the defendant

CHRISTOPHER ACEVEDO’s mother was located. A review of the video footage

reveals that, on August 26, 2019, at approximately 9:20 p.m., a female individual drove a

white BMW similar in appearance to that used in the Hutchinson homicide into the

driveway of the Nassau County Residence. The video footage further shows that a dark-

colored vehicle arrived in front of the Nassau County Residence after the white BMW

arrived. There is thus probable cause to believe that the footage shows the Girlfriend

dropping the White BMW in the driveway of the Nassau County Residence after she had

been provided the car by ACEVEDO.

                                     *       *      *

              28.    In connection with the investigation of the White BMW, law

enforcement agents collected swabs of possible DNA evidence from the vehicle. I know

from my training and experience, as well as my conversations with other law enforcement

officials, that DNA can be recovered from objects and surfaces within a vehicle.

              29.    The DNA evidence collected by law enforcement was sent for testing

by the New York City Office of the Chief Medical Examiner (“OCME”) for the presence of

DNA. On October 26, 2019, the OCME confirmed that DNA was found in the White BMW.

Based on the facts set forth above and information obtained during the course of the

investigation, there is a substantial likelihood that the DNA of CHRISTOPHER ACEVEDO

will be found in the White BMW.




                                              16
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 19 of 20 PageID #: 19




             30.    The government wishes to compare the DNA obtained from the interior

of the White BMW with a DNA sample obtained directly from ACEVEDO (e.g., a buccal

swab).

             31.    Based on the above information, there is probable cause to believe that

CHRISTOPHER ACEVEDO is a contributor to DNA evidence obtained from the interior of

the White BMW.      Therefore, there is probable cause to believe that a buccal swab or

sample of his blood would constitute evidence of the defendant’s commission of the charged

crimes.




                                            17
 Case 1:21-mj-00350-RER Document 1 Filed 03/22/21 Page 20 of 20 PageID #: 20




              WHEREFORE, your deponent requests that a search warrant be issued

authorizing FBI Special Agents, New York City Police Department officers, United States

Marshals and other appropriate law enforcement and support personnel to seize and obtain

from the defendant CHRISTOPHER ACEVEDO a buccal swab sample or sample of blood.

An appropriately trained law enforcement officer, or an appropriately trained designee, will

perform the cheek swabbing. The DNA samples sought herein will be collected by buccal

swabbing. This method involves taking a sterile swab (similar to a Q-Tip) and gently

scrubbing the inside right cheek, then the inside left cheek, for approximately five to ten

seconds. Two samples are requested in the event that one of the samples becomes

contaminated or otherwise cannot be tested. The samples seized will be subsequently

submitted to a forensic laboratory for examination and will be subject to examination, testing

and analysis. A blood sample will only be sought in the event that CHRISTOPHER

ACEVEDO refuses to submit to a buccal cheek swab. In the event that a blood sample is

taken, a licensed doctor or nurse or other qualified medical practitioner will take the sample.




                                            Tim
                                             im Stevens
                                            Special Agent, Federal Bureau of Investigation

Sworn to before me this
22nd day off March, 2021


____________________________________
         __________
                  ___
                    ____
THE HONORABLE
         ORABLE RRAMON
                   AMON E. REYES, JR.
UNITED STATES
         TATES MAGISTRATE
                MAGISTR      JUDGE
EASTERN DISTRICT OF NEW YORK




                                               18
